Title: From Thomas Jefferson to Caspar Wistar, 15 February 1805
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington Feb. 15. 05.
                  
                  The inclosed papers, with some eggs of the silk-worm of Italy were sent to me from Siena, by mr Robert K. Lowry travelling in that country. the eggs I have disposed of in their proper climate: and I do not know that I can better second the benevolent views of the writer than by committing his papers to the A. Philosophical society. should they deem them proper for publication, their benefit will thereby be extended both in time and place. Accept my friendly salutations and assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               